EXHIBIT Frequently Asked Questions about the Menaflex Collagen Scaffold Implant What is the Menaflex™ device? The Menaflex™ device is a resorbable collagen scaffold that is inserted after a surgeon performs arthroscopic partial meniscectomy surgery to remove damaged meniscus tissue from the knee. The Menaflex device facilitates the growth of the patient’s own tissue following surgery—addressing the long-term goal of filling the space left by the partial meniscectomy procedure and reinforcing and repairing the damaged medial meniscus. Who may benefit from a procedure involving the Menaflex? Active people with acute and chronic meniscus injuries may choose to have the Menaflex inserted following partial meniscectomy surgery. An estimated 1.3 million partial meniscectomies are performed worldwide each year to remove damaged meniscus tissue. While partial meniscectomy successfully treats the short-term symptoms associated with meniscal tears, the resulting tissue loss is linked to long-term degenerative knee joint changes. In turn, these degenerative changes are linked to osteoarthritis, reduced activity and health risks associated with lower activity levels. The Menaflex device, which is inserted following partial meniscectomy surgery, facilitates the growth of new tissue. Use of the device addresses the long-term goal of reinforcing and repairing the damaged meniscus. How common is the partial meniscectomy procedure compared with the meniscus repair procedure? Partial meniscectomy is by far the most common form of meniscus surgery because only a small proportion (approximately 15-20 percent) of meniscal tears can be repaired through suturing, a procedure known as meniscus repair. An interesting fact is that the devices that FDA clears for repairing meniscal tears are all cleared through the same 510(k) process that ReGen followed for the Menaflex device. How would you characterize patients’ experience with the Menaflex device? The Menaflex device has been implanted in more than 2,500 patients in Europe and 162 patients in the United States. Surgeons have documented successful results involving Menaflex procedures through a number of scientific presentations and publications, and demand for the device is on the rise. Patients report positive experiences with the device, which has an excellent safety record. The Menaflex originally was approved for use in Europe in 2000, and now is used in 10 countries (Austria, Belgium, Germany, Italy, Poland, Spain, South Africa, Switzerland, Turkey and the United Kingdom). More than 400 surgeons have been trained to use the device outside the United States. In the United States, the Menaflex was the subject of a multicenter clinical trial conducted at 16 centers involving 25 surgeons. The device was cleared by the FDA for sale in the United States in December 2008. U.S. surgeon training is underway, and ReGen plans to begin immediate U.S. commercial distribution of the Menaflex. What is the safety record of the Menaflex device? The Menaflex has a strong, well-documented safety record. Members of the FDA Panel who recommended the Menaflex noted throughout their review that the risks associated with use of the device appeared to be low. The device has been used safely and effectively in more than 2,500 patients in Europe. From the multicenter clinical trial, the “explant” rate—i.e. the percentage of patients who had to have the device removed—was 4 percent, which is lower than most FDA-cleared surgical meshes. The rate of serious adverse events related to the device was 6.2 percent, also low in comparison with surgical meshes currently in use. The rate of serious adverse events among the patients who received the device was comparable to rates for patients who received a partial meniscectomy (the current standard of care for meniscus damage) without the device. Examples of serious adverse events include pain, swelling, stiffness, fever, infection, instability, and reduced mobility. How effective is the Menaflex device? ReGen presented clinical data from 162 patients who received the device; a year after each surgery, the clinical investigators conducted a second surgery on 141 of those patients to assess the condition of the device, tissue development and the joint. On average, there was 70 percent more tissue present at these “relooks” than after the original partial meniscectomy. It is known from scientific literature that meniscus tissue does not regenerate on its own after partial meniscectomy. Biopsies taken from 135 patients showed that the new tissue was meniscus-like. Patients who received the Menaflex device experienced a statistically significant improvement in levels of pain, function, self-assessment and activity over their pre-surgical levels. What steps did ReGen take to ensure the integrity of its clinical study? The clinical trial data submitted to the FDA to obtain 510(k) clearance of the Menaflex device are of the highest quality, and were fully vetted through an independent third-party auditor prior to submission to the FDA. Few if any other sponsors seeking clearance for surgical meshes have submitted clinical data backed by a third-party audit. During the Menaflex clinical study, ReGen conducted an internal audit and identified a number of administrative and procedural issues. These issues did not affect the validity of the data. Nonetheless, ReGen voluntarily notified the FDA. ReGen corrected all identified issues. The company issued new administrative procedures for its clinical study, and contracted with a third party to conduct training at its investigational sites. ReGen retained an independent auditor, which concluded that there were no data integrity issues, and certified the data that became the basis for ReGen’s premarket clearance submission to the FDA. Was there a conflict of interest in conduct of the clinical trial that compromised ReGen’s data? No. The Vail Valley Medical Center IRB, which oversees clinical studies at the Vail Valley Medical Center and is not affiliated with ReGen Biologics, received an FDA warning letter. One of the issues identified in the letter was the role played by a member of the IRB (which stands for Institutional Review Board) who had been a member of the Vail Valley IRB before the Menaflex clinical trials began. While this member’s primary business affiliation was with Steadman Hawkins Clinic and the Steadman Hawkins Research Foundation, he also served as the senior VP of Scientific Affairs for ReGen. However, this member’s continued presence on the review board did not create any irregularity in the IRB’s consideration of ReGen’s study because he did not participate in votes related to the ReGen study and only provided information to the IRB, as permitted by FDA’s IRB regulations. The IRB responded to the FDA, addressed the observations included in the agency’s letter, and implemented practices and procedures that satisfied the agency. Data from the ReGen study was not implicated in the warning letter or the response, and ultimately, all data were independently audited, and then authorized for use by the FDA. Did the FDA’s warning letter to ReGen criticize the clinical trial data? No. In fact, after an internal audit, ReGen identified administrative issues from its clinical trial and voluntarily disclosed them to the FDA. The FDA responded by inspecting ReGen and two of the 16 investigational sites conducting the clinical trial. ReGen received a warning letter and the two sites selected by FDA did not. The warning letter identified that ReGen did not train on new procedures developed to deal with previously identified administrative issues. ReGen responded to the FDA’s concern and hired a third party firm to provide training; the FDA determined that this response constituted adequate correction. Additionally, ReGen retained an independent third party to audit 100 percent of the clinical data. The audit showed that there were no data integrity issues, and the auditors certified the data. The FDA reviewed the audit results and the Center for Devices’ Integrity Officer authorized the use of the data in ReGen’s 510(k) submission. Why did ReGen go through the FDA’s 510(k) process to obtain U.S. clearance for its device? The FDA itself opened the door for ReGen to seek premarket clearance through the 510(k) process. A medical device may be cleared through the 510(k) process if it has the same intended use as a previously cleared device (a so-called “predicate device”) and is found to be at least as safe and effective as the predicate.
